909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ira MEANS, Plaintiff-Appellant,v.Michael J. MONTGOMERY, Jerry Ballard, Butts, Sgt., CarolineMudd, Defendants-Appellees.
No. 89-6313.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1990.

1
Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and ENSLEN, District Judge.*

ORDER

2
Ira Means, a Kentucky prisoner proceeding pro se, appeals from the order of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Means complained that a prison adjustment committee denied him due process of law.  The district court sua sponte dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) and Neitzke v. Williams, 109 S.Ct. 1827 (1989).  The court held that Means had no constitutional right to a copy of a field test report.   See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).


4
Upon review, we find no error.  Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the court's memorandum dated October 3, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation